BENTON, Judge,
dissenting.
By well established “general rule, a prior consistent statement of a witness is inadmissible hearsay.” Faison v. Hudson, 243 Va. 397, 404, 417 S.E.2d 305, 309 (1992). See also Howard v. Commonwealth, 81 Va. 488, 490 (1886). As the Supreme Court noted in Faison, “[t]o allow such a statement to corroborate and buttress a witness’s testimony would be an unsafe practice, one which not only would be subject to all the objections that exist against the admission of hearsay in general but also would tend to foster fraud and the fabrication *501of testimony.” 243 Va. at 404, 417 S.E.2d at 309. The rule is subject only to “a few narrowly circumscribed exceptions.” Id. See also Gallion v. Winfree, 129 Va. 122, 127, 105 S.E. 539, 540 (1921).
Pertinent to this appeal, the Supreme Court has described one of the narrow exceptions by “stat[ing] that, when a witness is impeached by ‘a charge of bias, or interest, or corruption,’ a prior consistent statement made by the witness is admissible if it was made ‘before the time when the supposed bias, or interest, or corruption could have existed.’ ” Faison, 243 Va. at 404, 417 S.E.2d at 309 (quoting Gallion, 129 Va. at 127, 105 S.E. at 540) (emphasis added). I disagree with the majority’s conclusion that Eric Landers’ statement qualified under this exception. The evidence clearly proved that Landers’ statement was not made before the time when his bias, interest, and corruption could have existed.
Landers made his statement after the police arrested him. When Landers was stopped and arrested by the police, Landers was driving a vehicle containing some of the stolen property. Indeed, he possessed the only parcels of stolen property that have been recovered — a large television and eight pagers. After Landers was arrested in the City of Virginia Beach for possession of the stolen property in his vehicle, he was arrested in Isle of Wight County for breaking and entering.
Landers was interrogated after his first arrest and made the statements at issue. When Landers was arrested for possessing the stolen property and charged with a felony, those events became the occasion that spawned the motive to exonerate himself. At that time, he was not free from any desire, motive, or impulse he may have had to mitigate the very apparent appearance of his own culpability. As the Court noted in Gallion, “[t]he [contact] between the parties [in the criminal event] was made before the [statement] introduced in evidence was had, and the interest of [Landers] was the same at the date of the [statement] as at the time of the trial. So that the [statement] was not admissible under this *502exception to the rule.” 129 Va. at 127, 105 S.E. at 540. Simply stated, the evidence does not establish that when Landers made the confession he was free of motivation to mitigate the obvious appearance of his culpability by spreading the blame and overstating Derek Wayne Gurganus’ involvement. Indeed, Landers’ statement implicates Gurganus as the primary criminal actor and mitigates Landers’ participation through a self-serving description of Landers as an unsuspecting companion who was “telling them to leave because what they were doing was stupid.” In a further attempt to exonerate himself and promote his interest, Landers’ statement contains an offer to “cooperate with [the police] one hundred percent” and expresses a desire “to go to college and make something of [him]self ... hop[ing] that [he has not] already ruined that chance.”
At the time Landers made these revelations, he had been arrested for possession of the stolen goods. “Hence, he had a clear motive to lie about who [committed the burglary], and he had sufficient time [between his arrest and later interrogation] to fabricate a story.” Smith v. Commonwealth, 239 Va. 243, 261, 389 S.E.2d 871, 880 (1990). Furthermore, the evidence proved that after Landers made his statement, the felony charge was dismissed in the City of Virginia Beach.
In affirming the trial judge’s admission of the prior consistent statement, the majority creates a new evidentiary standard. The majority looks to the “inculpatory” nature of Landers’ statement and concludes that it outweighs the “taint.” In this respect, the majority confuses the prior consistent statement exception to the hearsay rule with the declaration against penal interest exception. Furthermore, the majority’s analysis fails to address the “narrowly circumscribed exceptions” to the “general rule” barring admission of the prior consistent hearsay statement. Faison, 243 Va. at 404, 417 S.E.2d at 309. I can find no case decision holding that a prior consistent statement may be admitted under an exception to the hearsay rule if the statement is proved to be inculpatory.
*503For these reasons, I would hold that the trial judge erred, reverse the convictions, and remand for retrial.